DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S COMMENT 
AND 
STATEMENT OF REASONS FOR ALLOWANCE
Prior Art Discussion
1.	The prior art Seyfi et al. (U.S. Publication No. 2009/0267617 A1) discloses a salinity sensor apparatus which comprises a magnetic core in the shape of a toroid that is cut or shaped to have a gap between opposing ends of the core and a magnet wire wound around the core.  A non-magnetic electrically non-conductive, tube or conduit is positioned in the gap of the toroidal magnetic oil for placing or flowing a fluid to be tested or measured for salinity in or through the gap.  The prior art fails to teach in combination with the rest of the limitations in the claim:  “a resistive-inductive-capacitive sensor; a driver configured to drive the resistive-inductive-capacitive sensor at a driving frequency; and a measurement circuit is further configured to: measure at least one of phase information associated with the resistive-inductive- capacitive sensor and amplitude information associated with the resistive-inductive- capacitive sensor; and determine a measured change in the resonant frequency of the resistive- inductive-capacitive sensor based on the at least one of phase information associated with the resistive-inductive-capacitive sensor and amplitude information associated with the resistive-inductive-capacitive sensor; and based on the measured change, modify the driving frequency.”

 
Allowable Subject Matter
2.	Claims 1-17 and 19-34 are allowed.
3.	The following is an examiner’s statement for reasons for allowance:
4.	Regarding claim 2, the prior art does not teach or suggest, in combination with the rest of the limitations in the claim: “a resistive-inductive-capacitive sensor; a driver configured to drive the resistive-inductive-capacitive sensor at a driving frequency; and a measurement circuit is further configured to: measure at least one of phase information associated with the resistive-inductive- capacitive sensor and amplitude information associated with the resistive-inductive- capacitive sensor; and determine a measured change in the resonant frequency of the resistive- inductive-capacitive sensor based on the at least one of phase information associated with the resistive-inductive-capacitive sensor and amplitude information associated with the resistive-inductive-capacitive sensor; and based on the measured change, modify the driving frequency.”

Regarding claim 19, the prior art does not teach or suggest, in combination with the rest of the limitations in the claim: “measuring at least one of phase information associated with the resistive- inductive- capacitive sensor and amplitude information associated with the resistive-inductive-capacitive sensor; and determining the measured change in the resonant frequency of the resistive-inductive- capacitive sensor based on the at least one of phase information associated with the resistive- inductive-capacitive sensor and amplitude information associated with the resistive-inductive- capacitive sensor.”

Claim 3, 5, 7, 10 and 13-17 are allowable due to its dependency on claim 2; claim 4 is allowable due to its dependency on claim 3; claim 6 is allowable due to its dependency on claim 5; claims 8 and 9 are allowable due to their dependencies on claim 7; claim 11 is allowable due to its dependency on claim 10; claim 12 is allowable due to its dependency on claim 11; claim 20, 22, 24, 27 and 30-34 are allowable due to its dependency on claim 19; claim 21 is allowable due to its dependency on claim 20; claim 23 is allowable due to its dependency on claim 22; claims 25 and 26 are allowable due to its dependency on claim 24; claim 28 is allowable due to its dependency on claim 27; claim 29 is allowable due to its dependency on claim 28.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHANA AKHTER HOQUE whose telephone number is (571)270-7543. The examiner can normally be reached Monday-Friday, 7:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 571-272-2121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARHANA A HOQUE/Primary Examiner, Art Unit 2866